        Case 5:19-cv-01372-LHK Document 1 Filed 03/14/19 Page 1 of 20




 1 LIONEL Z. GLANCY (#134180)
   ROBERT V. PRONGAY (#270796)
 2 LESLEY F. PORTNOY (#304851)
   CHARLES H. LINEHAN (#307439)
 3
   PAVITHRA RAJESH (#323055)
 4 GLANCY PRONGAY & MURRAY LLP
   1925 Century Park East, Suite 2100
 5 Los Angeles, California 90067
   Telephone: (310) 201-9150
 6 Facsimile: (310) 201-9160
   Email: info@glancylaw.com
 7

 8 Attorneys for Plaintiff Nicholas Melucci

 9                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
10

11   NICHOLAS MELUCCI, Individually and            Case No.:
     On Behalf of All Others Similarly Situated,
12
                                  Plaintiff,       CLASS ACTION COMPLAINT FOR
13                                                 VIOLATIONS OF THE FEDERAL
                   v.                              SECURITIES LAWS
14
     CORCEPT THERAPEUTICS
15   INCORPORATED, JOSEPH K.                       JURY TRIAL DEMANDED
     BELANOFF, and CHARLES ROBB,
16
                                  Defendants.
17

18

19

20

21

22

23

24

25

26

27

28
        Case 5:19-cv-01372-LHK Document 1 Filed 03/14/19 Page 2 of 20




 1          Plaintiff Nicholas Melucci (“Plaintiff”), individually and on behalf of all others similarly

 2 situated, by and through his attorneys, alleges the following upon information and belief, except as

 3 to those allegations concerning Plaintiff, which are alleged upon personal knowledge. Plaintiff’s

 4 information and belief is based upon, among other things, his counsel’s investigation, which

 5 includes without limitation: (a) review and analysis of regulatory filings made by Corcept

 6 Therapeutics Incorporated (“Corcept” or the “Company”) with the United States (“U.S.”)

 7 Securities and Exchange Commission (“SEC”); (b) review and analysis of press releases and

 8 media reports issued by and disseminated by Corcept; and (c) review of other publicly available

 9 information concerning Corcept.

10                           NATURE OF THE ACTION AND OVERVIEW
11          1.       This is a class action on behalf of persons and entities that purchased or otherwise
12 acquired Corcept securities between August 2, 2017 and February 5, 2019, inclusive (the “Class

13 Period”), seeking to pursue remedies under the Securities Exchange Act of 1934 (the “Exchange

14 Act”).

15          2.       Corcept is a pharmaceutical company that purports to develop medications to treat
16 severe metabolic, oncologic, and psychiatric disorders by modulating the effect of cortisol.

17 Korlym is the Company’s drug that has been approved by the FDA to treat hyperglycemia

18 secondary to hypercortisolism in adult patients with endogenous Cushing’s syndrome.

19          3.       On    January   25,    2019,   Southern    Investigative   Reporting    Foundation

20 (“SIRF”) published a report alleging that Corcept paid doctors to prescribe its drug Korlym for

21 off-label uses.

22          4.       On this news, the Company’s share price fell $1.52, or more than 11%, to close at

23 $12.29 per share on January 25, 2019, on unusually heavy trading volume.

24          5.       On January 31, 2019, likely due to the increased scrutiny of its illicit sales

25 practices, the Company forecast a sharp slowdown in sales of Korlym, projecting full-year 2019

26 revenue of $285 million to $315 million while investors and analysts had expected approximately

27 $328 million.

28          6.       On this news, the Company’s share price fell $1.15, or more than 10%, to close at

                                           CLASS ACTION COMPLAINT
                                                      1
        Case 5:19-cv-01372-LHK Document 1 Filed 03/14/19 Page 3 of 20




 1 $10.03 per share on February 1, 2019, on unusually heavy trading volume.

 2          7.     On February 5, 2019, Blue Orca Capital published a report alleging that Corcept’s

 3 “sole specialty pharmacy and exclusive distributor is an undisclosed related party” and that the

 4 relationship “creates a material risk that the Company is using its captured pharmacy to boost

 5 sales, hide losses, or engage in other financial shenanigans.”

 6          8.     Throughout the Class Period, Defendants made materially false and/or misleading

 7 statements, as well as failed to disclose material adverse facts about the Company’s business,

 8 operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that the

 9 Company had improperly paid doctors to promote its drug Korlym; (2) that the Company

10 aggressively promoted Korlym for off-label uses; (3) that the Company’s sole specialty pharmacy

11 was a related party; (4) that the Company artificially inflated its revenue and sales using illicit

12 sales practices through a related party; (5) that such practices are reasonably likely to lead to

13 regulatory scrutiny; and (6) that, as a result of the foregoing, Defendants’ positive statements

14 about the Company’s business, operations, and prospects were materially misleading and/or

15 lacked a reasonable basis.

16          9.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

17 in the market value of the Company’s securities, Plaintiff and other Class members have suffered

18 significant losses and damages.

19                                   JURISDICTION AND VENUE
20          10.    The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

21 Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

22 C.F.R. § 240.10b-5).

23          11.    This Court has jurisdiction over the subject matter of this action pursuant to 28

24 U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

25          12.    Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and

26 Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the

27 alleged fraud or the effects of the fraud have occurred in this Judicial District. Many of the acts

28 charged herein, including the dissemination of materially false and/or misleading information,

                                        CLASS ACTION COMPLAINT
                                                   2
        Case 5:19-cv-01372-LHK Document 1 Filed 03/14/19 Page 4 of 20




 1 occurred in substantial part in this Judicial District.     In addition, the Company’s principal

 2 executive offices are located in this district.

 3          13.     In connection with the acts, transactions, and conduct alleged herein, Defendants

 4 directly and indirectly used the means and instrumentalities of interstate commerce, including the

 5 United States mail, interstate telephone communications, and the facilities of a national securities

 6 exchange.

 7                                                   PARTIES
 8          14.     Plaintiff Nicholas Melucci, as set forth in the accompanying certification,

 9 incorporated by reference herein, purchased Corcept securities during the Class Period, and

10 suffered damages as a result of the federal securities law violations and false and/or misleading

11 statements and/or material omissions alleged herein.

12          15.     Defendant Corcept is incorporated under the laws of Delaware with its principal

13 executive offices located in Menlo Park, California. Corcept’s common stock trades on the

14 NASDAQ exchange under the symbol “CORT.”

15          16.     Defendant Joseph K. Belanoff (“Belanoff”) was the President, Chief Executive

16 Officer, and a Director of the Company at all relevant times.

17          17.     Defendant Charles Robb (“Robb”) was the Chief Financial Officer of the Company

18 at all relevant times.

19          18.     Defendants Belanoff and Robb, (collectively the “Individual Defendants”), because

20 of their positions with the Company, possessed the power and authority to control the contents of

21 the Company’s reports to the SEC, press releases and presentations to securities analysts, money

22 and portfolio managers and institutional investors, i.e., the market. The Individual Defendants

23 were provided with copies of the Company’s reports and press releases alleged herein to be

24 misleading prior to, or shortly after, their issuance and had the ability and opportunity to prevent

25 their issuance or cause them to be corrected. Because of their positions and access to material

26 non-public information available to them, the Individual Defendants knew that the adverse facts

27 specified herein had not been disclosed to, and were being concealed from, the public, and that the

28 positive representations which were being made were then materially false and/or misleading. The

                                         CLASS ACTION COMPLAINT
                                                    3
        Case 5:19-cv-01372-LHK Document 1 Filed 03/14/19 Page 5 of 20




 1 Individual Defendants are liable for the false statements pleaded herein.

 2                                  SUBSTANTIVE ALLEGATIONS
 3                                             Background
 4          19.    Corcept is a pharmaceutical company that purports to develop medications to treat
 5 severe metabolic, oncologic, and psychiatric disorders by modulating the effect of cortisol.

 6 Korlym is the Company’s drug that has been approved by the FDA to treat hyperglycemia

 7 secondary to hypercortisolism in adult patients with endogenous Cushing’s syndrome.

 8                                  Materially False and Misleading
                               Statements Issued During the Class Period
 9
            20.    The Class Period begins on August 2, 2017. On that day, the Company filed its
10
     quarterly report on Form 10-Q for the period ended June 30, 2017, in which it reported $35.56
11
     million revenue and $12.65 million net income.
12
            21.    On November 3, 2017, the Company filed its quarterly report on Form 10-Q for the
13
     period ended September 30, 2017, in which it reported $42.76 million revenue and $13.58 million
14
     net income.
15
            22.    On February 28, 2018, the Company filed its annual report on Form 10-K for the
16
     period ended December 31, 2017 (the “2017 10-K”). Therein, the Company reported $159.2
17
     million revenue and $129.12 million net income.
18
            23.    The 2017 10-K also disclosed that the Company would be “subject to civil or
19
     criminal penalties if [the Company] market[s] Korlym in a manner that violates FDA regulations
20
     or health care fraud and abuse laws.” The Company stated, in relevant part:
21
            In the United States, we are subject to FDA regulations governing the promotion
22          and sale of medications. Although physicians are permitted to prescribe drugs for
            indications other than those approved by the FDA, manufacturers are prohibited
23          from promoting products for such “off-label” uses. In the United States, we market
            Korlym for treatment of hyperglycemia secondary to hypercortisolism in adult
24          patients with endogenous Cushing’s syndrome who have type 2 diabetes mellitus or
            glucose intolerance and have failed surgery or are not candidates for surgery and
25          provide promotional materials and training programs to physicians regarding the
            use of Korlym for this indication. Although we believe our marketing materials and
26          training programs for physicians do not constitute “off-label” promotion of
            Korlym, the FDA may disagree. If the FDA determines that our promotional
27          materials, training or other activities by our employees or agents constitute “off-
            label” promotion of Korlym, it could ask us to change our training or promotional
28          materials or other activities. The FDA could also subject us to regulatory

                                        CLASS ACTION COMPLAINT
                                                   4
        Case 5:19-cv-01372-LHK Document 1 Filed 03/14/19 Page 6 of 20




 1          enforcement actions, including issuance of a public “warning letter,” injunction,
            seizure, civil fine or criminal penalties. Other federal or state enforcement
 2          authorities might act if they believe that the alleged improper promotion led to the
            submission and payment of claims for an unapproved use, which could result in
 3          significant fines or penalties under other statutory authorities, such as laws
            prohibiting false claims for reimbursement. Even if it is determined that we are not
 4          in violation of these laws, we may be faced with negative publicity, incur
            significant expenses and be forced to devote management time to defending our
 5          position.

 6          24.    Moreover, the 2017 10-K stated that one specialty pharmacy, Optime Care, Inc.

 7 represents approximately 99 percent of the Company’s revenue.

 8          25.    On May 9, 2018, the Company filed its quarterly report on Form 10-Q for the

 9 period ended March 31, 2018, in which it reported $57.66 million revenue and $17.46 million net

10 income.

11          26.    On August 9, 2018, the Company filed its quarterly report on Form 10-Q for the

12 period ended June 30, 2018, in which it reported $62.31 million revenue and approximately

13 $18.20 million net income.

14          27.    On November 2, 2018, the Company filed its quarterly report on Form 10-Q for the

15 period ended September 30, 2018, in which it reported $64.45 million revenue and $17.75 million

16 net income.

17          28.    The above statements identified in ¶¶20-27 were materially false and/or misleading,

18 and failed to disclose material adverse facts about the Company’s business, operations, and

19 prospects. Specifically, Defendants failed to disclose to investors: (1) that the Company had

20 improperly paid doctors to promote its drug Korlym; (2) that the Company aggressively promoted

21 Korlym for off-label uses; (3) that the Company’s sole specialty pharmacy was a related party; (4)

22 that the Company artificially inflated its revenue and sales using illicit sales practices through a

23 related party; (5) that such practices are reasonably likely to lead to regulatory scrutiny; and (6)

24 that, as a result of the foregoing, Defendants’ positive statements about the Company’s business,

25 operations, and prospects were materially misleading and/or lacked a reasonable basis.

26                              Disclosures at the End of the Class Period
27          29.    On January 25, 2019, SIRF published a report alleging that Corcept paid doctors to

28 prescribe its drug Korlym for off-label uses.

                                        CLASS ACTION COMPLAINT
                                                   5
        Case 5:19-cv-01372-LHK Document 1 Filed 03/14/19 Page 7 of 20




 1         30.    Regarding off-label uses, the SIRF report stated, in relevant part:

 2         Another thing that stands out in the list of high-volume Korlym prescribers is their
           peculiar geographic clustering. Cushing’s syndrome is a rare disease. The FDA
 3         has estimated that the number of people in the United States who could be
           prescribed this drug is 5,000. So some medical experts might be surprised to see
 4         Korlym prescribers found mainly in small towns and modest-sized cities, many at a
           substantial distance from established medical research centers. (For example, Dr.
 5         John C. Parker, a Wilmington, North Carolina–based endocrinologist, wrote at least
           41 Korlym prescriptions in 2016. But one would have expected instead that some
 6         larger-volume prescribers would be located, say, in the state’s heavier
           populated Durham and Chapel Hill area, where two pituitary disorder clinics are
 7         affiliated with prominent university hospitals. Wilmington, though, is about 2.5
           hours by car from these clinics.)
 8
           Could these doctors based in smaller communities with a limited pool of patients to
 9         draw from be prescribing Corcept to patients merely with diabetes — instead of
           endogenous Cushing’s syndrome?
10
           When Corcept’s CFO Robb was asked during the late December interview if his
11         company was using its speakers bureau program to encourage doctors to prescribe
           the drug for off-label uses, he said the company was doing no such thing. He
12         argued that the FDA’s estimate of 5,000 U.S. patients who could potentially take
           the drug was somewhat arbitrary and nearly seven years old. He said that a better
13         figure, based on research by Corcept and Novartis, is closer to 20,000. (Novartis is
           in the late stages of testing its own Cushing’s syndrome drug.)
14
           In addition, Robb said that as awareness of Korlym grows, doctors will realize that
15         more of their patients have Cushing’s syndrome, and the clustering of Korlym
           prescribers in smaller communities happened only because one group of physicians
16         recognized earlier than their colleagues how the disease could be treated.

17         Pressed on the unusual odds of so many prescriptions for a treatment of such a rare
           disease from doctors in Zanesville, Ohio and Murfreesboro, Tennessee, Robb
18         declared that “over 90 percent” of all Korlym prescriptions were “on label.” He
           added that “since it’s an expensive drug,” nearly all commercial insurers have an
19         extensive preapproval process before paying for the drug.

20         31.    SIRF alleged that the Company was using its speakers bureau program to

21 compensate doctors for prescribing Korlym, stating:

22         Medicare Part D and the Department of Veteran Affairs records are the only two
           sources for the general public to search for details about who prescribes Korlym.
23         People who rely on private insurers place their orders through a single specialty
           pharmacy, whose sales are not reported to prescription-monitoring services.
24         According to Medicare Part D payment records, 44 doctors each wrote at least 11
           Korlym prescriptions in 2016. (The Centers for Medicare & Medicaid Services
25         doesn’t release the names of doctors writing 10 or fewer prescriptions.)

26         Eleven of the 15 doctors who are the most frequent prescribers of Korlym to
           Medicare Part D enrollees received at least $7,500 in speakers bureau payments
27         from Corcept in 2016 and 2017 combined.

28         32.    On this news, this news, the Company’s share price fell $1.52, or more than 11%,

                                       CLASS ACTION COMPLAINT
                                                  6
        Case 5:19-cv-01372-LHK Document 1 Filed 03/14/19 Page 8 of 20




 1 to close at $12.29 per share on January 25, 2019, on unusually heavy trading volume.

 2          33.     On January 31, 2019, likely due to the increased scrutiny of its illicit sales

 3 practices, the Company forecast a sharp slowdown in sales of Korlym, projecting full-year 2019

 4 revenue of $285 million to $315 million while investors and analysts had expected approximately

 5 $328 million.

 6          34.     On this news, the Company’s share price fell $1.15, or more than 10%, to close at

 7 $10.03 per share on February 1, 2019, on unusually heavy trading volume.

 8          35.     On February 5, 2019, Blue Orca Capital published a report alleging that Corcept’s

 9 “sole specialty pharmacy and exclusive distributor is an undisclosed related party” called Optime

10 Care (“Optime”) and that the relationship “creates a material risk that the Company is using its

11 captured pharmacy to boost sales, hide losses, or engage in other financial shenanigans.” The

12 report stated, in relevant part:

13          The growth rate in Corcept revenues, driven exclusively by Korlym prescriptions,
            accelerated significantly in Q3 and Q4 2017, immediately following the switch
14          from [Dohmen Life Science Services (“Dohmen”)] to Optime, which formally took
            place in August 2017.
15
                                                   ***
16
            Corcept is financially incentivizing physicians with direct payments to prescribe
17          Korlym beyond the narrow set of circumstances for which the drug was approved
            and in which the drug is appropriate. This is extremely costly to the health care
18          system, in part because Corcept has raised prices on Korlym since FDA approval.
            Yet pay-for-play with physicians is only half the thesis, because such prescriptions
19          have to clear an increasingly high bar set by PBMs and payers.

20          That is why the specialty pharmacy is so important. A specialty pharmacy like
            Dohmen with hundreds of clients and a large book of business would have no
21          incentive to push Korlym through the approval process in situations where the drug
            would not be appropriate or merited. But the same cannot be said of Optime, whose
22          first and we think only major client is Corcept and thus has direct financial
            incentive to match the Company’s aggressive tactics.
23
            Notably, right before Corcept switched from Dohmen to Optime, the Company
24          increased guidance substantially.

25                                                 ***

26          Optime is supposed to be an independent third-party pharmacy, yet when we called
            Optime and asked for Corcept, an Optime representative told us that Optime and
27          Corcept were one and the same.

28

                                        CLASS ACTION COMPLAINT
                                                   7
        Case 5:19-cv-01372-LHK Document 1 Filed 03/14/19 Page 9 of 20




 1                                 CLASS ACTION ALLEGATIONS
 2           36.   Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

 3 Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that

 4 purchased or otherwise acquired Corcept securities between August 2, 2017 and February 5, 2019,

 5 inclusive, and who were damaged thereby (the “Class”). Excluded from the Class are Defendants,

 6 the officers and directors of the Company, at all relevant times, members of their immediate

 7 families and their legal representatives, heirs, successors, or assigns, and any entity in which

 8 Defendants have or had a controlling interest.

 9           37.   The members of the Class are so numerous that joinder of all members is

10 impracticable. Throughout the Class Period, Corcept’s common shares actively traded on the

11 NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and can

12 only be ascertained through appropriate discovery, Plaintiff believes that there are at least

13 hundreds or thousands of members in the proposed Class. Millions of Corcept common stock

14 were traded publicly during the Class Period on the NASDAQ.               Record owners and other

15 members of the Class may be identified from records maintained by Corcept or its transfer agent

16 and may be notified of the pendency of this action by mail, using the form of notice similar to that

17 customarily used in securities class actions.

18           38.   Plaintiff’s claims are typical of the claims of the members of the Class as all

19 members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

20 federal law that is complained of herein.

21           39.   Plaintiff will fairly and adequately protect the interests of the members of the Class

22 and has retained counsel competent and experienced in class and securities litigation.

23           40.   Common questions of law and fact exist as to all members of the Class and

24 predominate over any questions solely affecting individual members of the Class. Among the

25 questions of law and fact common to the Class are:

26           (a)   whether the federal securities laws were violated by Defendants’ acts as alleged

27 herein;

28

                                        CLASS ACTION COMPLAINT
                                                   8
       Case 5:19-cv-01372-LHK Document 1 Filed 03/14/19 Page 10 of 20




 1           (b)   whether statements made by Defendants to the investing public during the Class

 2 Period omitted and/or misrepresented material facts about the business, operations, and prospects

 3
     of Corcept; and
 4
             (c)   to what extent the members of the Class have sustained damages and the proper
 5
     measure of damages.
 6

 7           41.   A class action is superior to all other available methods for the fair and efficient

 8 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

 9 damages suffered by individual Class members may be relatively small, the expense and burden of

10 individual litigation makes it impossible for members of the Class to individually redress the

11 wrongs done to them. There will be no difficulty in the management of this action as a class

12 action.

13                               UNDISCLOSED ADVERSE FACTS

14           42.   The market for Corcept’s securities was open, well-developed and efficient at all

15 relevant times. As a result of these materially false and/or misleading statements, and/or failures

16 to disclose, Corcept’s securities traded at artificially inflated prices during the Class Period.

17 Plaintiff and other members of the Class purchased or otherwise acquired Corcept’s securities

18 relying upon the integrity of the market price of the Company’s securities and market information

19 relating to Corcept, and have been damaged thereby.
           43.    During the Class Period, Defendants materially misled the investing public, thereby
20

21 inflating the price of Corcept’s securities, by publicly issuing false and/or misleading statements

22 and/or omitting to disclose material facts necessary to make Defendants’ statements, as set forth

23 herein, not false and/or misleading. The statements and omissions were materially false and/or

24 misleading because they failed to disclose material adverse information and/or misrepresented the

25 truth about Corcept’s business, operations, and prospects as alleged herein.
           44.    At all relevant times, the material misrepresentations and omissions particularized
26

27 in this Complaint directly or proximately caused or were a substantial contributing cause of the

28 damages sustained by Plaintiff and other members of the Class. As described herein, during the

                                       CLASS ACTION COMPLAINT
                                                  9
        Case 5:19-cv-01372-LHK Document 1 Filed 03/14/19 Page 11 of 20




 1 Class Period, Defendants made or caused to be made a series of materially false and/or misleading

 2 statements about Corcept’s financial well-being and prospects. These material misstatements

 3 and/or omissions had the cause and effect of creating in the market an unrealistically positive

 4 assessment of the Company and its financial well-being and prospects, thus causing the

 5 Company’s securities to be overvalued and artificially inflated at all relevant times. Defendants’

 6 materially false and/or misleading statements during the Class Period resulted in Plaintiff and

 7 other members of the Class purchasing the Company’s securities at artificially inflated prices, thus

 8 causing the damages complained of herein when the truth was revealed.

 9                                          LOSS CAUSATION
10          45.     Defendants’ wrongful conduct, as alleged herein, directly and proximately caused
11 the economic loss suffered by Plaintiff and the Class.

12          46.     During the Class Period, Plaintiff and the Class purchased Corcept’s securities at
13 artificially inflated prices and were damaged thereby. The price of the Company’s securities

14 significantly declined when the misrepresentations made to the market, and/or the information

15 alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,

16 causing investors’ losses.

17                                     SCIENTER ALLEGATIONS
18          47.     As alleged herein, Defendants acted with scienter since Defendants knew that the
19 public documents and statements issued or disseminated in the name of the Company were

20 materially false and/or misleading; knew that such statements or documents would be issued or

21 disseminated to the investing public; and knowingly and substantially participated or acquiesced

22 in the issuance or dissemination of such statements or documents as primary violations of the

23 federal securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by

24 virtue of their receipt of information reflecting the true facts regarding Corcept, their control over,

25 and/or receipt and/or modification of Corcept’s allegedly materially misleading misstatements

26 and/or their associations with the Company which made them privy to confidential proprietary

27 information concerning Corcept, participated in the fraudulent scheme alleged herein.

28

                                         CLASS ACTION COMPLAINT
                                                    10
        Case 5:19-cv-01372-LHK Document 1 Filed 03/14/19 Page 12 of 20




 1                      APPLICABILITY OF PRESUMPTION OF RELIANCE
                            (FRAUD-ON-THE-MARKET DOCTRINE)
 2
            48.     The market for Corcept’s securities was open, well-developed and efficient at all
 3
     relevant times. As a result of the materially false and/or misleading statements and/or failures to
 4
     disclose, Corcept’s securities traded at artificially inflated prices during the Class Period. On
 5
     January 29, 2018, the Company’s share price closed at a Class Period high of $25.50 per share.
 6
     Plaintiff and other members of the Class purchased or otherwise acquired the Company’s
 7
     securities relying upon the integrity of the market price of Corcept’s securities and market
 8
     information relating to Corcept, and have been damaged thereby.
 9
            49.     During the Class Period, the artificial inflation of Corcept’s shares was caused by
10
     the material misrepresentations and/or omissions particularized in this Complaint causing the
11
     damages sustained by Plaintiff and other members of the Class. As described herein, during the
12
     Class Period, Defendants made or caused to be made a series of materially false and/or misleading
13
     statements about Corcept’s business, prospects, and operations. These material misstatements
14
     and/or omissions created an unrealistically positive assessment of Corcept and its business,
15
     operations, and prospects, thus causing the price of the Company’s securities to be artificially
16
     inflated at all relevant times, and when disclosed, negatively affected the value of the Company
17
     shares. Defendants’ materially false and/or misleading statements during the Class Period resulted
18
     in Plaintiff and other members of the Class purchasing the Company’s securities at such
19
     artificially inflated prices, and each of them has been damaged as a result.
20
            50.     At all relevant times, the market for Corcept’s securities was an efficient market for
21
     the following reasons, among others:
22
            (a)     Corcept shares met the requirements for listing, and was listed and actively traded
23
     on the NASDAQ, a highly efficient and automated market;
24
            (b)     As a regulated issuer, Corcept filed periodic public reports with the SEC and/or the
25
     NASDAQ;
26
            (c)     Corcept regularly communicated with public investors via established market
27
     communication mechanisms, including through regular dissemination of press releases on the
28

                                         CLASS ACTION COMPLAINT
                                                    11
        Case 5:19-cv-01372-LHK Document 1 Filed 03/14/19 Page 13 of 20




 1 national circuits of major newswire services and through other wide-ranging public disclosures,

 2 such as communications with the financial press and other similar reporting services; and/or

 3          (d)     Corcept was followed by securities analysts employed by brokerage firms who

 4 wrote reports about the Company, and these reports were distributed to the sales force and certain

 5 customers of their respective brokerage firms. Each of these reports was publicly available and

 6 entered the public marketplace.

 7          51.     As a result of the foregoing, the market for Corcept’s securities promptly digested

 8 current information regarding Corcept from all publicly available sources and reflected such

 9 information in Corcept’s share price. Under these circumstances, all purchasers of Corcept’s

10 securities during the Class Period suffered similar injury through their purchase of Corcept’s

11 securities at artificially inflated prices and a presumption of reliance applies.

12          52.     A Class-wide presumption of reliance is also appropriate in this action under the

13 Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),

14 because the Class’s claims are, in large part, grounded on Defendants’ material misstatements

15 and/or omissions. Because this action involves Defendants’ failure to disclose material adverse

16 information regarding the Company’s business operations and financial prospects—information

17 that Defendants were obligated to disclose—positive proof of reliance is not a prerequisite to

18 recovery. All that is necessary is that the facts withheld be material in the sense that a reasonable

19 investor might have considered them important in making investment decisions.             Given the

20 importance of the Class Period material misstatements and omissions set forth above, that

21 requirement is satisfied here.

22                                          NO SAFE HARBOR
23          53.     The statutory safe harbor provided for forward-looking statements under certain

24 circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

25 The statements alleged to be false and misleading herein all relate to then-existing facts and

26 conditions. In addition, to the extent certain of the statements alleged to be false may be

27 characterized as forward looking, they were not identified as “forward-looking statements” when

28 made and there were no meaningful cautionary statements identifying important factors that could

                                         CLASS ACTION COMPLAINT
                                                    12
        Case 5:19-cv-01372-LHK Document 1 Filed 03/14/19 Page 14 of 20




 1 cause actual results to differ materially from those in the purportedly forward-looking statements.

 2 In the alternative, to the extent that the statutory safe harbor is determined to apply to any forward-

 3 looking statements pleaded herein, Defendants are liable for those false forward-looking

 4 statements because at the time each of those forward-looking statements was made, the speaker

 5 had actual knowledge that the forward-looking statement was materially false or misleading,

 6 and/or the forward-looking statement was authorized or approved by an executive officer of

 7 Corcept who knew that the statement was false when made.

 8                                             FIRST CLAIM
                            Violation of Section 10(b) of The Exchange Act and
 9                                 Rule 10b-5 Promulgated Thereunder
                                          Against All Defendants
10
             54.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully
11
     set forth herein.
12
             55.     During the Class Period, Defendants carried out a plan, scheme and course of
13
     conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing
14
     public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and
15
     other members of the Class to purchase Corcept’s securities at artificially inflated prices. In
16
     furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each defendant,
17
     took the actions set forth herein.
18
             56.     Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made
19
     untrue statements of material fact and/or omitted to state material facts necessary to make the
20
     statements not misleading; and (iii) engaged in acts, practices, and a course of business which
21
     operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to
22
     maintain artificially high market prices for Corcept’s securities in violation of Section 10(b) of the
23
     Exchange Act and Rule 10b-5. All Defendants are sued either as primary participants in the
24
     wrongful and illegal conduct charged herein or as controlling persons as alleged below.
25
             57.     Defendants, individually and in concert, directly and indirectly, by the use, means
26
     or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a
27
     continuous course of conduct to conceal adverse material information about Corcept’s financial
28

                                          CLASS ACTION COMPLAINT
                                                     13
       Case 5:19-cv-01372-LHK Document 1 Filed 03/14/19 Page 15 of 20




 1 well-being and prospects, as specified herein.

 2          58.    Defendants employed devices, schemes and artifices to defraud, while in

 3 possession of material adverse non-public information and engaged in acts, practices, and a course

 4 of conduct as alleged herein in an effort to assure investors of Corcept’s value and performance

 5 and continued substantial growth, which included the making of, or the participation in the making

 6 of, untrue statements of material facts and/or omitting to state material facts necessary in order to

 7 make the statements made about Corcept and its business operations and future prospects in light

 8 of the circumstances under which they were made, not misleading, as set forth more particularly

 9 herein, and engaged in transactions, practices and a course of business which operated as a fraud

10 and deceit upon the purchasers of the Company’s securities during the Class Period.

11          59.    Each of the Individual Defendants’ primary liability and controlling person liability

12 arises from the following facts: (i) the Individual Defendants were high-level executives and/or

13 directors at the Company during the Class Period and members of the Company’s management

14 team or had control thereof; (ii) each of these defendants, by virtue of their responsibilities and

15 activities as a senior officer and/or director of the Company, was privy to and participated in the

16 creation, development and reporting of the Company’s internal budgets, plans, projections and/or

17 reports; (iii) each of these defendants enjoyed significant personal contact and familiarity with the

18 other defendants and was advised of, and had access to, other members of the Company’s

19 management team, internal reports and other data and information about the Company’s finances,

20 operations, and sales at all relevant times; and (iv) each of these defendants was aware of the

21 Company’s dissemination of information to the investing public which they knew and/or

22 recklessly disregarded was materially false and misleading.

23          60.    Defendants had actual knowledge of the misrepresentations and/or omissions of

24 material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

25 ascertain and to disclose such facts, even though such facts were available to them. Such

26 defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

27 for the purpose and effect of concealing Corcept’s financial well-being and prospects from the

28 investing public and supporting the artificially inflated price of its securities. As demonstrated by

                                        CLASS ACTION COMPLAINT
                                                   14
       Case 5:19-cv-01372-LHK Document 1 Filed 03/14/19 Page 16 of 20




 1 Defendants’ overstatements and/or misstatements of the Company’s business, operations, financial

 2 well-being, and prospects throughout the Class Period, Defendants, if they did not have actual

 3 knowledge of the misrepresentations and/or omissions alleged, were reckless in failing to obtain

 4 such knowledge by deliberately refraining from taking those steps necessary to discover whether

 5 those statements were false or misleading.

 6          61.     As a result of the dissemination of the materially false and/or misleading

 7 information and/or failure to disclose material facts, as set forth above, the market price of

 8 Corcept’s securities was artificially inflated during the Class Period. In ignorance of the fact that

 9 market prices of the Company’s securities were artificially inflated, and relying directly or

10 indirectly on the false and misleading statements made by Defendants, or upon the integrity of the

11 market in which the securities trades, and/or in the absence of material adverse information that

12 was known to or recklessly disregarded by Defendants, but not disclosed in public statements by

13 Defendants during the Class Period, Plaintiff and the other members of the Class acquired

14 Corcept’s securities during the Class Period at artificially high prices and were damaged thereby.

15          62.     At the time of said misrepresentations and/or omissions, Plaintiff and other

16 members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

17 and the other members of the Class and the marketplace known the truth regarding the problems

18 that Corcept was experiencing, which were not disclosed by Defendants, Plaintiff and other

19 members of the Class would not have purchased or otherwise acquired their Corcept securities, or,

20 if they had acquired such securities during the Class Period, they would not have done so at the

21 artificially inflated prices which they paid.

22          63.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange Act

23 and Rule 10b-5 promulgated thereunder.

24          64.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

25 other members of the Class suffered damages in connection with their respective purchases and

26 sales of the Company’s securities during the Class Period.

27

28

                                         CLASS ACTION COMPLAINT
                                                    15
       Case 5:19-cv-01372-LHK Document 1 Filed 03/14/19 Page 17 of 20




 1                                          SECOND CLAIM
                             Violation of Section 20(a) of The Exchange Act
 2                                 Against the Individual Defendants
 3          65.    Plaintiff repeats and re-alleges each and every allegation contained above as if fully
 4 set forth herein.

 5          66.    Individual Defendants acted as controlling persons of Corcept within the meaning

 6 of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions and

 7 their ownership and contractual rights, participation in, and/or awareness of the Company’s

 8 operations and intimate knowledge of the false financial statements filed by the Company with the

 9 SEC and disseminated to the investing public, Individual Defendants had the power to influence

10 and control and did influence and control, directly or indirectly, the decision-making of the

11 Company, including the content and dissemination of the various statements which Plaintiff

12 contends are false and misleading. Individual Defendants were provided with or had unlimited

13 access to copies of the Company’s reports, press releases, public filings, and other statements

14 alleged by Plaintiff to be misleading prior to and/or shortly after these statements were issued and

15 had the ability to prevent the issuance of the statements or cause the statements to be corrected.

16          67.    In particular, Individual Defendants had direct and supervisory involvement in the
17 day-to-day operations of the Company and, therefore, had the power to control or influence the

18 particular transactions giving rise to the securities violations as alleged herein, and exercised the

19 same.

20          68.    As set forth above, Corcept and Individual Defendants each violated Section 10(b)

21 and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their position

22 as controlling persons, Individual Defendants are liable pursuant to Section 20(a) of the Exchange

23 Act. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and other

24 members of the Class suffered damages in connection with their purchases of the Company’s

25 securities during the Class Period.

26

27

28

                                         CLASS ACTION COMPLAINT
                                                    16
       Case 5:19-cv-01372-LHK Document 1 Filed 03/14/19 Page 18 of 20




 1                                      PRAYER FOR RELIEF
 2         WHEREFORE, Plaintiff prays for relief and judgment, as follows:

 3         (a)     Determining that this action is a proper class action under Rule 23 of the Federal

 4 Rules of Civil Procedure;

 5         (b)     Awarding compensatory damages in favor of Plaintiff and the other Class members

 6 against all defendants, jointly and severally, for all damages sustained as a result of Defendants’

 7 wrongdoing, in an amount to be proven at trial, including interest thereon;

 8         (c)     Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

 9 this action, including counsel fees and expert fees; and

10         (d)     Such other and further relief as the Court may deem just and proper.

11                                    JURY TRIAL DEMANDED
12         Plaintiff hereby demands a trial by jury.
13
     Dated: March 14, 2019                       GLANCY PRONGAY & MURRAY LLP
14
                                                 By: s/ Lesley F. Portnoy
15                                               Lionel Z. Glancy
                                                 Robert V. Prongay
16                                               Lesley F. Portnoy
                                                 Charles H. Linehan
17                                               Pavithra Rajesh
                                                 1925 Century Park East, Suite 2100
18                                               Los Angeles, CA 90067
                                                 Telephone: (310) 201-9150
19                                               Facsimile: (310) 201-9160

20                                               Attorneys for Plaintiff Nicholas Melucci

21

22

23

24

25

26

27

28

                                        CLASS ACTION COMPLAINT
                                                   17
        Case 5:19-cv-01372-LHK Document 1 Filed 03/14/19 Page 19 of 20



                        SWORN CERTIFICATION OF PLAINTIFF

     CORCEPT THERAPEUTICS INCORPORATED SECURITIES LITIGATION


       I, Nicholas Melucci individually, and/or in my capacity as trustee and/or principal for
accounts listed on Schedule A, certify that:

       1.     I have reviewed the Complaint and authorize its filing and/or the filing of a Lead
              Plaintiff motion on my behalf.

       2.     I did not purchase the Corcept Therapeutics Incorporated securities that are the
              subject of this action at the direction of plaintiff’s counsel or in order to
              participate in any private action arising under this title.

       3.     I am willing to serve as a representative party on behalf of a class and will testify
              at deposition and trial, if necessary.

       4.     My transactions in Corcept Therapeutics Incorporated securities during the Class
              Period set forth in the Complaint are as follows:

              (See attached transactions)

       5.     I have not sought to serve, nor served, as a representative party on behalf of a
              class under this title during the last three years, except for the following:


       6.     I will not accept any payment for serving as a representative party, except to
              receive my pro rata share of any recovery or as ordered or approved by the court,
              including the award to a representative plaintiff of reasonable costs and expenses
              (including lost wages) directly relating to the representation of the class.


       I declare under penalty of perjury that the foregoing are true and correct statements.




     2/19/2019
    ________________                         _________________________________________
        Date                                             Nicholas Melucci
Case 5:19-cv-01372-LHK Document 1 Filed 03/14/19 Page 20 of 20




                 Nicholas Melucci's Transactions in
             Corcept Therapeutics Incorporated (CORT)
       Date     Transaction Type      Quantity      Unit Price
     09/14/2017       Bought                   300     $18.0590
     09/14/2017       Bought                   100     $18.0550
     11/07/2017       Bought                   170     $17.4892
     01/30/2019        Sold                   -570     $11.7850
